U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.1 FORM 10-Q/A (Mark One) | X | QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2007 || TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-27225 DigitalTown, Inc. (formerly BDC Capital, Inc.) (Name of small business issuer in its charter) Minnesota 41-1427445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11974 Portland Avenue, Burnsville, Minnesota 55337 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (952) 890-2362 Securities registered under Section 12(g) of the Exchange Act: Title of Each Class Common Stock Par Value $0.01 per share Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [X] There were 25,723,750 shares of the registrant’s common stock outstanding as of October 10, 2007. PURPOSE OF AMENDMENT NO. 1 This Amendment No. 1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended August 31, 2007, which amends the Company’s Form 10-Q originally filed on October 15, 2007, is being filed to record stock options originally granted during the three month period ending May 31, 2007 that were not previously recorded.The stock options granted were for 150,000 shares of common stock with an exercise price of $2.25 per share and a total fair value of $307,658.The financial statements and MD & A have been adjusted to reflect this amendment. ii TABLE OF CONTENTS PART I Item 1. Financial Statements 1-13 Item 2. Management’s Discussion and Analysis of Financial Condition and results of operations 14-18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II Item 1. Legal Proceedings 19 Item 1A Risk Factors 19 Item 2. Unregistered sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 iii PART I ITEM 1. FINANCIAL STATEMENTS Page Financial Statements: Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 Notes to Financial Statements 4-12 DigitalTown, Inc. (formerly BDC Capital, Inc.) CONSOLIDATED BALANCE SHEETS ASSETS August 31, 2007 February 28, 2007 (unaudited) (audited) Current assets: Cash $ 19,205 $ 8,933 Other receivable 28 999 Total current assets 19,233 9,932 Property and equipment, net 4,747 1,579 Intangible assets – domain names/website development 682,162 441,558 Total assets $ 706,142 $ 453,069 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 323,541 $ 137,144 Advances from stockholders 0 16,354 Accrued expenses: Accrued payroll 24,796 32,169 Accrued interest 11,156 9,476 Deferred officer compensation 25,750 18,865 Notes payable – stockholder 0 70,000 Total current liabilities 385,243 284,008 Commitments and contingencies Stockholders’ equity: Common stock, $.01 par value, 2,000,000,000 shares authorized, 25,723,750 and 25,701,500 shares issued and outstanding at August 31, 2007 andFebruary 28, 2007, respectively 257,233 257,010 Additional paid-in-capital 15,880,240 14,521,673 Subscription receivable (2,379,470 ) (2,947,470 ) Accumulated deficit (13,437,104 ) (11,662,152 ) Total stockholders’ equity 320,899 169,061 Total liabilities and stockholders’ equity $ 706,142 $ 453,069 The accompanying notes are an integral part of these consolidated financial statements. 1 DigitalTown, Inc (formerly BDC Capital, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended August 31, 2007 Six Months Ended August 31, 2007 (unaudited) (unaudited) Operating expenses: Selling, general and administrative expenses $ 1,236,532 $ 1,777,465 Loss from operations (1,236,532 ) (1,777,465 ) Other income (expense) Interest expense (280 ) (1,680 ) Other income 1,219 4,193 Total other income (expense) 939 2,513 Net loss $ (1,235,593 ) $ (1,774,952 ) Loss per common share – basic and diluted $ (0.05 ) $ (0.07 ) Weighted average common shares outstanding – basic and diluted 25,723,750 25,717,704 The accompanying notes are an integral part of these financial statements. 2 DigitalTown, Inc. (formerly BDC Capital, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS Six months ended August 31, 2007 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,774,952 ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation 788 Stock based compensation expense 1,308,727 Non cash stock payment 50,063 Changes in operating assets and liabilities: Other receivables 971 Prepaid expenses - Accounts payable 43,677 Accrued expenses: Accrued payroll (7,373 ) Accrued interest 1,680 Deferred officer compensation 6,885 Net cash used in operating activities (369,534 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of fixed assets (3,956 ) Purchase of intangible asset-web site development (25,000 ) Purchases andrenewal ofintangible assets – domain names (72,884 ) Net cash used in investing activities (101,840 ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from officer/stockholder (16,354 ) Note payable-shareholder (70,000 ) Payments received on stockholder subscription receivables net of $20,000 in transaction costs for the subscription offering initiated in fiscal 2006 568,000 Net cash provided by financing activities 481,646 Net change in cash and cash equivalents 10,272 Cash and cash equivalents, beginning of period 8,933 Cash and cash equivalents, end of period $ 19,205 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash payments for interest $ - Non-cash investing and financing activities: Intangible assets-domain name renewals incurred with accounts payable $ 142,720 The accompanying notes are an integral part of these consolidated financial statements. 3 DigitalTown, Inc. (formerly BDC Capital, Inc.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Nature of Business and Summary of Significant Accounting Policies: Nature of Business DigitalTown, Inc. (formerly known as BDC Capital, Inc.) (“The Company”) is an operating company that develops online local communities and social networking portals.It originally was formed as a Minnesota corporation on April 7, 1982. It was incorporated under the name Command Small Computer Learning Center, Inc., a computer training company. In 1987, the Company changed its name to Command Electronics, Inc. In February 1995, the Company acquired CyberStar Computer Systems, a manufacturer and marketer of microcomputers and servers, and in 1997 changed its name to CyberStar Computer Corporation. In 2000, the Company changed its name to eNetpc, Inc. In November 2004, the Company changed its name to BDC Capital, Inc. BDC Capital, Inc. has engaged in the sale of computer components, development of software and resell of major computer brands. The names "BDC Capital, Inc." "we", "our" and "us" used in this report refer to DigitalTown, Inc. On December 10, 2004, the Company’s Board of Directors elected to be regulated as a business development company (BDC) as outlined in the Investment Company Act of 1940 by filing a Form NT-54A.As a BDC, the Company planned to focus on current opportunities available to this attractive business model in the somewhat uncertain economic times. On August 31, 2006, the Company filed with the SEC to withdraw their “business development company” status as its business plan evolved into becoming an operating entity to develope a multiple-site online social-networking community portal through the internet.As part of that plan, the Company changed its name to DigitalTown, Inc. effective March 1, 2007.The Company is currently developing the DigitalTown portal which will connect 27,000 local online spirit sites formed around a town and its high school.The Company owns the domains associated with all these communities.This portal, when complete, will include features such as email, alumni communication and reunion tools, calendar and organizing tools for boosters, a wide range of high school activities such as music, drama and athletics, personal profiles, photo, video and music sharing and timely community news.The Company is currently developing a revenue model associated with the use of the DigitalTown portal. The Company has retained a web site development company to create beta sites for its DigitalTown portal and has selected the Minnesota Lake Conference high schools for its initial test.The eleven high schools in the Lake Conference, ringing Minneapolis and St. Paul, represent more than 22,000 students and hundreds of thousands of alumni and boosters.The sites will offer a rich menu of free features, from reunion planning and booster organizing tools to videos of school activities and athletics which will attract and connect alumni, boosters, students and administrators and deepen their relationships. The spirit sites will launch throughout the fall. The company has sustained losses and negative cash flows from operations and expects these conditions to continue into the foreseeable future.At August 31, 2007, the company had an accumulated deficit of $13,437,104.Subsequent to August 31, 2007, the company has received cash proceeds totaling approximately $454,250 from its stock subscription receivable.The company anticipates existing cash, proceeds received to-date as well as expected future proceeds from its stock subscription receivable and any additional financing needed through the sale of its common stock or other equity based securities, will be sufficient to meet its working capital and capital expenditures needs through at least August 31, 2008. 4 Principles of Consolidation As a result of the Company’s Business Development Company withdrawal, the Company now files consolidated financial statements that include its controlled Subsidiaries. All material intercompany accounts and transactions have been eliminated in consolidation. The election to withdraw the Company’s election as a Business Development Company under the 1940 Act has resulted in a significant change in the Company's required method of accounting.Business Development Company financial statement presentation and accounting utilizes the fair value method of accounting used by investment companies, which allows Business Development Company’s to recognize income and value their investments at market value as opposed to historical cost. In addition, majority-owned subsidiaries are not consolidated and instead, investments in those subsidiaries are reflected on the balance sheet as an investment in and advances to affiliates, at fair value.As an operating company, the required financial statement presentation and accounting for securities held by the Company utilize either fair value or historical cost methods of accounting, depending on the classification of the investment and the Company's intent with respect to the period of time it intends to hold the investment, and the Company and its subsidiaries are reflected for financial accounting purposes as a consolidated entity.The change in accounting due to the conversion to an operating company from a Business Development Company is considered a change in accounting principle. Management has retroactively applied this change in accounting principle in accordance with Statement of Financial Accounting Standards No. 154, “Accounting for Changes and Error Corrections” for the Company’s balance sheet as of February 28, 2006.As a business development company, the Company’s investment in BDC Partners, Inc. was not previously audited prior to February 28, 2006.Management has determined that it is impractical and not cost effective to retroactively apply this change in accounting to the previously reportedinterim financial statements of BDC Capital, Inc. for the three and six months ended August 31, 2006, per SFAS 154 par. 11.Therefore, the statements of operations for the three and six months ended August 31, 2006 and the statement of cash flows for the six months ended August 31, 2006 will not be comparative.However, these prior period financial statements are included in Note 9 as originally filed for informational purposes. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period.Actual results could differ from those estimates. Fair Value of Financial Instruments The Company’s financial instruments consist of cash, other receivables, accounts payable, accrued expenses and notes payable.Pursuant to SFAS No. 107 “Disclosures About Fair Value of Financial Instruments,” the Company is required to estimate the fair value of all financial instruments at the balance sheet date.The company considers the carrying value of its financial instruments in the financial statements to approximate fair value. 5 Revenue Recognition The Company does not currently generate revenue from its operations. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturity of three months or less when purchased to be cash equivalents. Intangible Assets – Domain Names/Web Site Development Costs The Company is still in the development stage of its web site portal, and accordingly, all costs including license renewals, associated with domain names expected to be utilized in its web site portal and web site development costs have been capitalized.Since the Company is still in the development stage of its web site portal and the ownership of these domain names can be renewed at a nominal fee prior to their expiration date, the useful life of the domain names are deemed to be indefinite and no amortization will be recorded.Additionally, since the Company is still in the development stage of its web site portal, no amortization has been recorded for the web site development costs. Property and Equipment Property and equipment are stated at cost and depreciated on a straight-line basis over their estimated useful lives, ranging from two to five years. Leasehold improvements are amortized over the shorter of the useful life or the term of the related lease. Repairs and maintenance costs are expensed as incurred; major renewals and improvements are capitalized.As items of property or equipment are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is included in operating income. Impairment of Long-Lived Assets Long-lived assets, such as property and equipment and intangible assets
